Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Therefore, claim 22 is not treated on the merits.

Claim 24 recites “the sensor sub-assembly provides a signal to a control system sub-assembly… etc.” No elements of the control system sub-assembly provides electrical signals to the claimed elements as recited in the claim are disclosed in the specifications (the whole recited claim).  It is required the claim be cancelled.
Therefore, claim 24 is not treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22  and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 19 recites the limitation "the conveyor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitations 
“the pill handling sub assembly" in line 11; 
“the vibrator” in line 15; 
“the rotational sub-assembly” in line 19; 
“the scale sub-assembly” in line 24; 
“the scale sub assembly” in line 27; and 
 “the pill receiving door” in line 33.  
There is insufficient antecedent basis for these limitations in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,4,5,8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381).

Referring to claim 2.  Varvarelis discloses a pill dispensing (100; Figure 1) method comprising:
picking up a pill (P; Figure 3) with a pick-up member (122) configured and disposed to pick up the pill (P) directly at a known pill drop off location (know location at end of chute 170) directly at an end of a chute; including:
moving the pick-up member (122) to alternately not be in contact with the pill at the known pill drop-off location (when pill holding apertures in 122 are not in alignment with the end of 170 to capture a pill) at the end of the chute, and then be contact with the pill at the known pill drop off location (when pill holding apertures in 122 are in alignment with the end of 170 to capture a pill) at the end of a chute, 
frictionally engaging the pill (see middle pill P in Figure 3, resting on top of the solid surface of 122 as member 122 is rotated, the middle pill P is dragged from the end of the chute 170 to be positioned above an unstable rotating surface of 122 thus the member 122 frictionally engages the pill to drag the pill from a lower resting position from the chute to above the chute onto a curved surface of 122)
lifting the pill (see raised second pill P by member 122, in Figure 3) at least partially upward off the end of the chute (end of chute 170), and 
then moving the pill (P) from the known pill drop off location (know location at end of chute 170).
Varvarelis does not disclose the pickup member as being an off center rotational pickup member.
Major discloses a conveyor roller system (Figure 1) wherein a pickup member being an off center rotational pickup member so that the rotational pick-up member (24; 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis to include a pickup member as being an off center rotational pickup member as taught by Major because an off center rotational pickup member would allow the article to rest directly on top of the roller contact position before initiating contact with the article thus assuring the rotational pickup member engages a single article at a time. 

Referring to claim 4.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
an axle (axle of 122; Figure 3) upon which a rotational pick-up member (122) is disposed; the axle (axle of 122; Figure 3) being rotatable and thereby imparting rotational motion to the rotational pick-up member (caused by rotation of member 122); and 
an engaging surface (outer surface of 122) disposed on the pick-up member (122), the engaging surface (outer surface of 122) being configured to engage the pill (P) at the known pill drop-off location (know location at end of chute 170) to move the pill (P) thereform.
Referring to claim 5.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
an openable gate (rounded outer portion of 122 at either ends preceding cavity in 122 ; Figure 3; that is selectively opened into the dispensing location as member 122 is rotated) at the end of the chute (170)
defining the known pill drop off location (location at end of chute 170 adjacent 122) and 
the openable gate being operational to hold the pill at the known location (hold a pill P location at end of chute 170 adjacent 122).

Referring to claim 8.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising: 
wherein the chute (170; Figure 3) is configured to move a pill (P) from a pill receiving bin (top storage bin portion of 150) to the known pill drop off location (end of chute 170).

Referring to claim 17.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising: 
a housing (150; Figure 1) and 
a frame sub-assembly (160; Figure 1) 
wherein:
the housing (150) has 
a pill receiving opening (opening in top portion of container 150 to insert pills), and,

the frame sub-assembly has:
a base plate (bottom wall of 150); 
one or more arms (136); and 
a top portion (top of 160);
the housing (150) and the frame sub-assembly (160; Figure 1) have openings for receiving one or more pills (through the top of housing 150);
the housing (150) and the frame sub-assembly (160; Figure 1)  have openings (opening through the top of housing 150) cooperative with a receiving bin (mid storage area of 150) for receiving one or more pills moved to the receiving bin (deposited into the receiving bin); and,
the housing (150) and the frame sub-assembly (160; Figure 1) have openings (opening through the top of housing 150) for receiving one or more pills, the openings (opening through the top of housing 150) having respective doors (cover 160; Figure 1) for closing the openings (cover the opening).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) and further in view of Yamamoto (US 7,004,353).

Referring to claim 6.  Varvarelis in view of Major do not disclose an openable gate configured to be operable with the rotational pick up member.
Yamamoto discloses an article dispensing device (Figure 1) wherein the openable gate an openable gate (25; Figure 1) is configured to be operable:
with a rotational pick-up member (1; Figure 4) to open for movement of the pill from the known pill drop off location (at end of 24); 
discretely from the rotational pick-up member (1; Figure 4) to open for movement of the pill (T) from the known pill drop off location (at end of 24).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major to include an openable gate configured to be operable with the rotational pick up member as taught by Yamamoto because an openable gate would allow for a predetermined controlled number of articles to be dispensed thus assuring a more accurate and uniform flow of articles through the rotational pickup member.
**(Applicant may wish to incorporated the subject matter as shown in applicants Figure 5D, wherein the openable gate is pivoted to an open or closed position).

Referring to claim 10.  Varvarelis discloses a pill dispensing (100; Figure 1) method comprising:
a pill handling sub-assembly (including top portion of 150 and 170) comprising:
a receiving bin (top portion of storage area 150; Figure 3) for receiving and containing one or more pills (P) until desired.
Varvarelis does not disclose a conveyor configured for moving one or more pills from the receiving bin to the chute.

Yamamoto discloses an article dispensing device (Figure 1) comprising a conveyor (213; Figure 1) configured for moving one or more pills from the receiving bin (h) to the chute (24).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major to include a conveyor configured for moving one or more pills from the receiving bin to the chute as taught by Yamamoto because the conveyor would provide a predetermined controlled number of articles to be dispensed to the chute thus reducing the potential of having an excess quantity of articles on the chute and jamming the openable gate.

Referring to claim 11.  Yamamoto discloses an article dispensing device (Figure 1) comprising a conveyor (213; Figure 1) comprising:
delivering one or more pills from the receiving bin (h) to the chute (24) and 


Referring to claim 12.  Varvarelis discloses a pill dispensing (100; Figure 1) method further comprising:
a motor sub-assembly (motor integral to dispensing mechanism 122; Figure 3) comprising:
a rotational pick-up member motor (motor for rotating pick-up member 122; Col. 6 line 26) to engage and move the pick-up member (122) and 
a conveyor motor (motor configured to rotate member 213; Figure 1; Yamamoto; not shown) to engage and move the conveyor (213).

Claims 7,14,15, 20,23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) in view of Yamamoto (US 7,004,353) and further in view of Bassani (US 8,225,925).

Referring to claim 7.  Varvarelis in view of Major and Yamamoto disclose wherein the rotational pick-up member (122; Varvarelis) is rotatable to alternately not be in contact with the pill at the known pill drop off location (when pill holding apertures in 122 are not in alignment with the end of 170 to capture a pill), and then in contact with the pill at the known pill drop off location (when pill holding apertures in 122 are in alignment with the end of 170 to capture a pill), and then moving the pill (P) from the known pill drop off location (from the end of chute 170).



	Bassani disclose a tablet dispenser (Figure 2) wherein a chute (14a; Figure 3) has a slot (46; Figure 4) at the known location (end of chute 14a), the slot ( 46; Figure 4) being operationally disposed relative to a rotational pick-up member (60 and 62; Figure 4 and 2) for the rotational pick up member (60 and 62) to move therein (see Figure 2 wherein the pickup member extends into chute 14e).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major and Yamamoto to include the chute having a slot at the known location, the slot being operationally disposed relative to the rotational pick-up member for the rotational pick up member to move therein as taught by Bassani because the slot formed in the end of the chute for entry of the pickup member to contact the pills would provide a contained location of the pills at the end of the chute wherein the pickup member can effectively engage the pills through the bottom of the chute slot and thus more easily drive the pills out of the chute.

Referring to claim 14.  Varvarelis in view of Major and Yamamoto do not disclose comprising: 
a scale sub-assembly; and

	Bassani disclose a tablet dispenser (10; Figure 1) wherein the dispenser comprises:
a scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16 ) and

a pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6);
being configured to receive one or more pills (pills are deposited into container 30) from the rotational pick-up member (60 and 62; Figure 4).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major and Yamamoto to include a scale sub-assembly and a pill delivery sub-assembly as taught by Bassani because the quantity of articles in the container can be verified and transported exterior of the dispenser.

Referring to claim 15.  Bassani disclose a tablet dispenser (Figure 2) wherein:
the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) is configured to receive one or more pills (pills are deposited into container 30 where a change in weight is detected resulting from the addition of tablets) from the rotational pick-up member (60 and 62; Figure 4);

the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) is configured to deliver the one or more pills to the pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6);
the scale sub-assembly is configured to deliver the one or more pills to a user (by measuring the amount of articles placed in each container);
the pill delivery sub-assembly is configured to receive the one or more pills from the scale sub-assembly (plurality of scales for containers 30; Col. 11 lines 10-16) and the rotational pick-up member (60 and 62);
the delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6) is configured to deliver the one or more pills to a user; and,
the pill delivery sub-assembly (transport assembly for the containers 30; Col. 3 line 61- Col. 4 line 6) has a pill delivery cup (container 30) that is configured to receive the one or more pills from the scale sub-assembly (plurality of scales beneath containers 30; Col. 11 lines 10-16) and, deliver (transporting the containers 30) the one or more pills to a user.

Referring to claim 20.  Varvarelis discloses a pill dispenser (100; Figure 1) method further comprising a main controller (consisting of a controller configured to control the dispenser; Figure 5); the main controller connected to and controlling the 

Referring to claim 23.  Bassani disclose a tablet dispenser method (Figure 2) wherein one or more of:
a sensor sub-assembly (plurality of scale sensor for containers 30; Col. 11 lines 10-16); 
the sensor sub-assembly (plurality of scale sensor for containers 30; Col. 11 lines 10-16) having at least one sensor (scale sensor) disposed to sense one or more pills at a location (pills in the container).

Referring to claim 24.  Varvarelis discloses a pill dispensing (100; Figure 1) method comprising:
the sensor sub-assembly assembly (sensors 124; configured to detect whether the dispenser mechanism 122 has a pill P within its recess; Col. 6 line 43 and Figure 5;) provides a signal to main controller (processor 114) that one or more pills are at the known pill drop-off location (detection of a pill P with the recess of the dispenser mechanism 122).
the sensor sub-assembly (sensors 124) provides a signal to the main controller (114) that one or more pills are in the chute (pill are at a known pill drop-off location which is in the chute);
the sensor sub-assembly (sensors 124) provides a signal to the main controller that provides electrical signals to control the operation of the pick-up member (The 
the sensor sub-assembly (sensors 124) provides a signal to the main controller (114) that provides electrical signals to a pick-up member motor (controller operate the motor for 122) to control the operation of the pick-up member motor (motor of 122) to operate the pick-up member (122) and control operation (dispensing operation) thereof.

Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) and further in view  of Boucher (US 8,108,068).

Referring to claim 18.  Varvarelis in view of Major do not disclose a turntable connected to the rotational shaft.
Boucher discloses a method for dispensing medication (Figure 5) comprising a rotational sub-assembly (including members 602, 605 and 608; Figure 6) connected to a frame sub-assembly (frame of 560 and 638), the rotational sub-assembly ((including members 602, 605 and 608; Figure 6) further comprising:
a rotational shaft (shaft 605) connected to the frame sub-assembly (frame of 560 and 638);
a turntable (602; Figure 6) connected to the rotational shaft (605); and, 
a rotational position control sub assembly (motor 608).

.

Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Varvarelis (US 7,359,765) in view of Major (US 4,505,381) and further in view of Willoughby (US 7,264,136).

Referring to claim 35.  Varvarelis in view of Major do not specifically disclose the frictional engagement including a rubberized surface.
Willoughby discloses a dispensing method (Figure 3) wherein feeding rollers comprise a rubberized surface (rubber outer surface of the rollers; Col. 4 lines 57-67) for dispensing articles.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Varvarelis in view of Major to include the rollers comprising a rubberized surface as taught by Willoughby because the rubberized surface of the roller would provide improved frictional engagement as the articles are dispensed.


Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Allowability of claim 13 is resulting from the claimed special features which recite the pickup motor and the conveyor motor is selectively engaging and disengaging from the conveyor and the pickup member, wherein the pickup member and the conveyor comprising a pair of pins for engaging and disengaging the respective motors.

Claims 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
Claim 18 is now rejected in view of a new reference of Boucher (US 8,108,068) which discloses the structure of the rotational sub-assembly comprising a turntable connected to a rotational shaft and a rotational position control sub-assembly.

Regarding argument pertaining to claim 2, applicant argues the cited reference of Varvarelis fails to have/show lifting a device up off the end of the chute.  Applicant’s limitations in claim 2 do not recite “lifting a device up off” but it is interpreted by the examiner the applicant intended to state “lifting the pill at least partially upwards off the end of the chute” per claim 2. These limitations are newly added to claim 2 in the current amendment however Varvarelis clearly discloses the pill being lifted off the end of the chute as indicated by the second pill (P) contacting member 122 in Figure 3.  It is suggested the applicant add additional structure for favorable consideration.
Applicant may contact the examiner for an interview.

In regards to claims 22 and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as cited above, the specifications do not disclose the main controller (106; Figure 6) or the assembly element in question “provides electrical signals” or “provide a signal.”   Applicant addresses the issue by refereeing to the schematic as shown in Figure 6, however Figure 6 broadly construed only shows a plurality of elements connected to the main controller via a motion controller. It does not specifically show or indicate as claimed the controller “provides electrical signals” or “provide a signal” to the connected elements furthermore, paragraphs [0045]-[0049] do not provide support for the limitations.
It is suggested the applicant amend the limitations to read --connected-- to overcome the rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651